Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 1, 2020

                                     No. 04-19-00435-CV

 Jerold GIVENS and Dinah Givens, Individually and as Representatives of the Estate of James
     Douglas Givens, Deceased; Beverly Brown, Johnny Scott Brown, and Andrew Brown,
 Individually and as Representatives of the Estate of Johnnie Lee Brown; Shannon Brown; and
                                        Wesley Brown,
                                           Appellants

                                               v.

                            ANDERSON COLUMBIA CO., INC.,
                                      Appellee

                From the 293rd Judicial District Court, Maverick County, Texas
                             Trial Court No. 15-03-31056-MCV
                        Honorable Cynthia L. Muniz, Judge Presiding


                                        ORDER

        Appellants’ reply brief is currently due on April 6, 2020. On March 31, 2020, appellants
filed an unopposed motion requesting an extension of time to file the brief until April 27, 2020.
We GRANT the motion and ORDER appellants to file their reply brief by April 27, 2020.

       It is so ORDERED on April 1, 2020.


                                                               PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             Clerk of Court